Ireland, J.
(dissenting, with whom Marshall, C.J., and Botsford, J., join). I write separately because I conclude that, in the specific circumstances here, the defendant was seized by the police officer, rendering his consent to the dog sniff invalid, and because I disagree with the court’s interpretation of the holding in Commonwealth v. Feyenord, 445 Mass. 72 (2005), cert, denied, 546 U.S. 1187 (2006).
In carrying out the community caretaking function, a police officer may, among other things, check on a stopped motor vehicle in the breakdown lane of a highway. See Commonwealth v. Evans, 436 Mass. 369, 372-373 (2002). An investigatory check by a police officer on the status of a vehicle and its occupants falls within the scope of the community caretaking function when its purpose is to protect the well-being of the vehicle’s occupants and the public — and not when the purpose is the detection or investigation of possible criminal activity. See Cady v. Dombrowski, 413 U.S. 433, 441 (1973); Commonwealth v. Knowles, 451 Mass. 91, 95 (2008); Commonwealth v. Murdough, 428 Mass. 760, 764 (1999) (inquiry into condition of driver of vehicle stopped at highway rest area, for purpose of determining whether driver posed extreme danger to self or others, came within scope of community caretaking function). “The very limited and focused inspection of a vehicle to determine whether assistance or aid is required is a minimal intrusion on the occupant’s, or owner’s, expectation of privacy.” Commonwealth v. King, 389 Mass. 233, 242 (1983). An officer also may request to check a motorist’s license and registration. See Commonwealth v. Evans, supra at 376. Such a request poses a minimal intrusion on the motorist’s rights and does not effect a seizure. Id.
A noncoercive inquiry that is initiated for a community care-taking purpose may, however, ripen into a seizure within the meaning of the Fourth Amendment to the United States Consti*847tution and art. 14 of the Massachusetts Declaration of Rights — therefore requiring constitutional justification. “A person is seized by the police only when, in light of all the attending circumstances, a reasonable person in that situation would not feel free to leave.” Commonwealth v. DePeiza, 449 Mass. 367, 369 (2007), citing Commonwealth v. Stoute, 422 Mass. 782, 786 (1996). In Commonwealth v. Eckert, 431 Mass. 591, 595-596 (2000), where an officer approached a vehicle parked at a highway rest area to check on the well-being of a motorist, this court concluded that the community caretaking encounter ripened into seizure when, after the motorist responded affirmatively to the officer’s inquiry as to his well-being, the officer further inquired of the motorist whether he had been drinking and asked him to get out of the vehicle to perform field sobriety tests.
The officer here was engaged in community caretaking at the outset of his interaction with the defendant. However, I agree with the motion judge that, in the specific circumstances here, the defendant was seized when the officer asked him whether he would consent to a canine sniff of the exterior of the vehicle. The defendant’s vehicle, having ran out of gasoline, was disabled on the side of a divided highway with a posted speed limit of fifty-five miles per hour. Even putting aside consideration of the defendant’s interaction with the officer, it would be reasonable for a motorist in the defendant’s situation to conclude that it would be unsafe to leave his or her vehicle and walk away along the side of the highway.1 The circumstances here are distinguishable from the circumstances present in the cases on which the court relies, where the defendants were in locations from which they were able to leave. Ante at 843-844 & n.2, citing Commonwealth v. DePeiza, 449 Mass. 367, 369-371 (2007); Commonwealth v. Rock, 429 Mass. 609, 610-612 (1999); Commonwealth v. Thomas, 429 Mass. 403, 406 (1999); Commonwealth v. Stoute, 422 Mass. 782, 785-789 (1996); Commonwealth v. Sanchez, 403 Mass. 640, 644-645 (1988); Commonwealth v. Gunther G., 45 Mass. App. Ct. 116, 117 (1998).
Furthermore, here the officer had already questioned the defend*848ant for twenty to thirty minutes, and in so doing had checked the defendant’s license and registration; the officer had also inquired as to the contents of the defendant’s pockets. Because of this persistent and confining series of inquiries, coupled with the fact that the defendant was unable to leave, it was reasonable for the defendant to conclude that his cooperation with the officer’s investigation was no longer voluntary, and that he was not free to leave or refuse the dog’s investigation when the officer sought the defendant’s consent to the dog sniff. See Commonwealth v. Eckert, supra at 596.
My conclusion that the defendant was seized when the officer expanded the scope of the inquiry is consistent with this court’s decisional law concerning traffic stops, which limits the extent of the inquiry an officer may conduct in either a routine traffic stop, where an officer has observed a traffic violation, see Commonwealth v. Bacon, 381 Mass. 642, 644 (1980), or an investigatory stop of a vehicle, where an officer’s observation of suspicious conduct has provided the basis for reasonable suspicion that a crime has been committed, is being committed, or is about to be committed. See Commonwealth v. Ferrara, 376 Mass. 502, 504 (1978), quoting Commonwealth v. Almeida, 373 Mass. 266, 270 (1977). Police inquiry during such traffic stops must end on the production of a valid license and registration, unless the officer has a reasonable belief that protective precautions are required, or a reasonable suspicion that criminal activity is afoot. See Commonwealth v. Feyenord, 445 Mass. 72, 78 n.5 (2005), cert, denied, 545 U.S. 1187 (2006); Commonwealth v. Torres, 424 Mass. 153, 158 (1997); Commonwealth v. Loughlin, 385 Mass. 60, 62 (1982); Commonwealth v. Ferrara, supra at 505. I disagree with the court’s holding today, adopting, apparently, a broad new rule that a police officer who encounters a person in a disabled vehicle may conduct an inquiry which is more expansive in scope than would be permissible where a police officer makes a routine or investigatory traffic stop.2 The court’s decision today, which treats stranded motorists differently from motorists who are stopped *849by the police, implicates some of the same socioeconomic concerns expressed by Justice Greaney in his concurring opinion in Commonwealth v. Feyenord, supra at 87 (Greaney, J., concurring). “[Less powerful] citizens (and noncitizens), because of their economic standing, will be driving vehicles [that run out of gasoline or break down on the side of the road].” See id. A stranded motorist, even one exhibiting nervousness, should not be subjected to a persistent and unlimited line of inquiry by a police officer merely because he or she had the misfortune to run out of gasoline or to break down on the side of a highway. See id.
Because I would conclude that, in the circumstances of this case, the defendant was seized, any further inquiry by the officer beyond the request for the defendant’s license and registration had to be justified by reasonable suspicion that a crime had been committed, was being committed, or was about to be committed, grounded in specific, articulable facts and the reasonable inferences drawn therefrom in light of the officer’s experience. See Commonwealth v. Eckert, supra; Commonwealth v. Torres, supra.
I agree with the motion judge that the requisite reasonable suspicion was lacking here. As the judge found, the factors the officer testified to having relied on as the basis for his suspicion, i.e., the defendant’s getting out of the vehicle and walking toward the officer* 3 the water bottles in the vehicle; the vehicle’s heavily tinted windows and strong odor of air freshener; the apparent contradictions between the defendant’s statements that he was unemployed, and yet had been shopping, but no shopping bags were visible in the sedan’s passenger compartment4; the vehicle’s being a late model Acura; and the defendant’s having a “wad” of cash, as well as his nervousness and lack of knowledge about the vehicle’s special environmental registration plate, were “completely innocuous and do not, even considered as a whole, give rise to a reasonable suspicion of criminal activity.” I agree with the motion judge that, rather than detaining the defend*850ant on the basis of reasonable suspicion of criminal activity based on specific, articulable facts, the officer “played a good hunch and fished until he caught something.” Commonwealth v. Torres, supra at 161, quoting Commonwealth v. Bartlett, 41 Mass. App. Ct. 468, 472 (1996). Absent a reasonable suspicion to justify detaining the defendant during further inquiry, the officer’s seizure of the defendant was improper. See Commonwealth v. Torres, supra at 158-163.
Consent obtained as the result of the exploitation of a prior illegality that follows closely in time is not considered to be freely given, and is therefore ineffective to justify an otherwise invalid search. Id. at 163, citing Florida v. Royer, 460 U.S. 491, 500 (1983); Commonwealth v. Yehudi Y., 56 Mass. App. Ct. 812, 817 (2002). The nexus between a prior illegality and a subsequent search may, however, be attenuated by the passage of time or as a result of intervening circumstances. Id., and cases cited.
Here there was neither passage of time nor any intervening circumstances between the improper detention of the defendant and the canine sniff that gave rise to the search. I agree with the judge that the defendant’s consent was no more than acquiescence to a claim of lawful authority. All of the evidence seized after the improper detention of the defendant should be suppressed as the fruit of the poisonous tree. Commonwealth v. Torres, supra.
Nor do I agree with the court that consent was not required under the holding in Commonwealth v. Feyenord, supra. Ante at 845. There, the court held that a canine sniff of a properly stopped vehicle was reasonable and did not violate the defendant’s Fourth Amendment and art. 14 rights where, during a lawful traffic stop in which the defendant (among other things) did not produce a valid license, the officer had a basis for reasonable suspicion of further criminal activity. See Commonwealth v. Feyenord, supra at 76-83. The officer in that case, facing a swiftly evolving set of circumstances, where the visibly nervous driver and his companion gave inconsistent responses about their identities and destination, had a reasonable basis for his growing suspicion that the vehicle contained contraband, and was therefore justified in continuing to detain the defendant, expanding the scope of his investigation by summoning a nearby drug-detection canine unit.
*851Here, the officer faced no swiftly developing situation that caused his suspicion to escalate, and he had no basis for a reasonable suspicion to justify continuing the inquiry. See Commonwealth v. Feyenord, supra at 81, citing Commonwealth v. Sinforoso, 434 Mass. 320, 323 (2001). Because the officer lacked reasonable suspicion, I conclude that the officer’s conduct in expanding the scope of the inquiry was not proportional. Contrast Commonwealth v. Sinforoso, supra.
Moreover, the court expressly distinguished its decision in the Feyenord case from the type of circumstances present here, where the driver of a vehicle produced a valid license and registration during an uneventful threshold inquiry, giving rise to no further suspicion of criminal activity. Commonwealth v. Feyenord, supra at 78 n.5. The court also left open the question whether, under art. 14, the police may initiate a canine sniff of a vehicle stopped for a traffic violation, in the absence of any suspicion of criminal activity beyond the violation. Id. at 79 n.7. The court’s decision today does.not explain its rationale for expanding the Feyenord holding. Indeed, given the court’s conclusion that the defendant was not seized, no discussion of the Feyenord case should be necessary here. Instead, it appears the court could have concluded that the Commonwealth met its burden to show that the “consent [was] unfettered by coercion, express or implied, and also something more than mere ‘acquiescence to a claim of lawful authority.’ ” Commonwealth v. Voisine, 414 Mass. 772, 783 (1993), quoting Commonwealth v. Walker, 370 Mass. 548, 555, cert, denied, 429 U.S. 943 (1976).
“Citizens do not expect that police officers handling a routine traffic violation [or a community caretaking inquiry] will engage, in the absence of justification, in stalling tactics, obfuscation, strained conversation, or unjustified exit orders, to prolong the seizure in the hope that, sooner or later, the stop [or inquiry] might yield up some evidence of an arrestable crime.” Commonwealth v. Gonsalves, 429 Mass. 658, 663 (1999). I share the concerns expressed by Justice Greaney in his concurrence in Feyenord, that the use of a police dog during a traffic stop or where, as here, an officer assists a stranded motorist is “viscerally disturbing” and amounts to “more than a de minimis intrusion into the detained individual’s privacy interests.” Id. at 89. *852I also agree with Justice Greaney that, “under art. 14, the use of a drug-sniffing dog in connection with a routine traffic stop [must] remain the exception and [not] become the rule.” Id. at 90.
For these reasons, I respectfully dissent.

It is also possible the defendant could not lawfully walk along the highway. See 720 Code Mass. Regs. § 9.08(2)(c) (1996) (“No person shall use any highway for pedestrian or foot traffic purposes except in emergency . . .”)•


In contrast to a community caretaking check into the well-being of an occupant of a vehicle that is already stopped, where no seizure is effected in the constitutional sense, it is well settled that the operator and any occupants of a vehicle pulled over by the police during a traffic stop are detained. See Berkemer v. McCarty, 468 U.S. 420, 436-437 (1984); Commonwealth v. Thin Van *849Cao, 419 Mass. 383, 390, cert, denied, 512 U.S. 1146 (1995) (well-established rule that stopping of automobile constitutes seizure).


 “It is not unnatural for either the driver or the passenger in an automobile (or both) to get out of the vehicle to meet a police officer” who has stopped to render assistance. Commonwealth v. Torres, 424 Mass. 153, 159 (1997).


Any shopping bags located in the sedan’s trunk would not, of course, have been visible in the passenger compartment.